Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 31, 2005                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
  127272(10)                                                                                           Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
  JOHN JACOBS,                                                                                         Stephen J. Markman,
                                                                                                                      Justices
           Plaintiff,
  v                                                                 SC: 127272               

                                                                    AGC: 0236/04                 

  ATTORNEY GRIEVANCE COMMISSION, 

           Defendant. 


  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court's order of June
  28, 2005 is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 31, 2005                    _________________________________________
         d1024                                                                 Clerk